DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on January 17, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,185,465 has been reviewed and is accepted. The terminal disclaimer has been recorded.

	
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: it is noted that Azout et al. (US Pub. 2018/0374105) discloses that it was known in the art to use a machine learning module to infer the likelihood a media is not desirable for sharing, wherein the machine learning module consists of a second machine learning module to analyze and classify media that includes nudity. The prior art fails to teach or suggest “process each video through a first machine learning algorithm trained to classify objects in the video; identify a pattern of movement of an object in each classified video; process the pattern of movement identified in each classified video through a second machine learning algorithm trained to identify a plurality of pattern states and probabilities of transferring from one of the plurality of pattern states to another of the plurality of pattern states; create a sequence of pattern states from the pattern states and probabilities, the sequence representing a model of typical movements found in the type of sexual activity represented by the plurality of videos; and based on the model, generate one or more control signals for a sexual stimulation device, the control signals corresponding to the typical movements.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Jiang et al. (US Pub. 2015/0328082) discloses an interactive entertainment system having sensory feedback.
	Huang (US Pub. 2019/0253744) discloses a system for content management of live or streaming broadcasts and video publishing systems. 
	Eaton et al. (US Pub. 2009/0016600) discloses a cognitive model for a machine-learning engine in a video analysis system. 
	Olivares, II et al. (US Pub. 2017/0366858) discloses a system for composing function programming for adult toy operation in synchronization with video playback.
	Saboune et al. (US Pub. 2015/0262376) discloses a method to generate haptic feedback from video content analysis. 
	Oswal et al. (US Pub. 2018/0376204) discloses a method for displaying content in augmented reality settings. 
	Sloan (US Pat. 10,576,013) discloses synchronized video control system for sexual stimulation devices.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        June 21, 2022